UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                No. 08-1750


STEPHEN S. KYEREME,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



                  Appeal from the United States Tax Court.
                           (Tax Court No. 07-3464)


Submitted:    December 16, 2008               Decided:   December 19, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen S.     Kyereme, Petitioner Pro Se.     Nathan J. Hochman,
Assistant     Attorney  General,    Richard Farber,  Gretchen  M.
Wolfinger,    UNITED STATES DEPARTMENT OF JUSTICE, Tax Division,
Washington,   D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stephen    S.    Kyereme   appeals   the       tax   court’s   order

upholding    the   Commissioner’s      assessment     of    a    deficiency   and

penalty   with     respect    to   Kyereme’s   2004    federal      income    tax

liability.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the tax

court.    Kyereme v. Comm’r of Internal Revenue, (U.S. Tax Ct. No.

07-3464, U.S. Tax Court April 24, 2008).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2